UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1100


ANTHONY LEE MCNAIR, Apostle,

                Plaintiff – Appellant,

          v.

TARBORO DISTRICT ATTORNEY’S OFFICE; WAYNE SHELTON BOYETTE,
State Counselor,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (5:10-cv-00545-FL)


Submitted:   March 15, 2011                 Decided:   March 21, 2011


Before MOTZ and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Lee McNair, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony Lee McNair appeals the district court’s order

adopting      the     recommendation      of     the   magistrate     judge      and

dismissing      as     frivolous      McNair’s    42   U.S.C.     § 1983    (2006)

complaint     under     28   U.S.C.    § 1915(e)(2)(B)      (2006).        We    have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                      McNair

v. Tarboro Dist. Att’y’s Office, No. 5:10-cv-00545-FL (E.D.N.C.

Jan. 25, 2011).          We dispense with oral argument because the

facts   and    legal    contentions      are   adequately    presented      in   the

materials     before     the   court    and    argument   would     not    aid   the

decisional process.

                                                                           AFFIRMED




                                          2